DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/22/2021 has been entered. Claims 4 and 9 have been amended. Claims 1-20 remain pending in the application.

Claim Objections
As a result of amendments to the claims, new claim objections are now presented.
Claim 4 is objected to because of the following informalities:  
Claim 4, line 4: “a task on a user device” should be corrected to “the task on the user device”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mullen (U.S. Publication No. 20160019813) in view of Henshall (US Publication No. 2013/0297599).
	
Regarding claim 1, (PREVIOUSLY PRESENTED) Mullen teaches:
A computer-implemented method (See FIG. 3 and para[0041]. The controller 200, sensors 100 and server 300 can send the data or other information such as messages, prompts, commands, to other devices.) , comprising:
identifying, by the computer, an occurrence of a sensory aspect event affecting a user, wherein the sensory aspect event is identified by a sensory aspect analyzing program (See para[0003] and para[0041]-para[0042]. Methods of determining environmental inputs/stimulus/characteristics. The server analyzes all the data received from the phone as well as other possible data sources and analyzes the data.),
wherein the sensory aspect event is selected from the group consisting of: a sound event, a visual event, a touch sensory event, an olfactory event, and a combination thereof (See para[0003]: light brightness, light frequency, sound amplitude, sound frequency, pitch, tone, magnetic fields, aromas, radiation, pheromones, location, humidity, temperature, pollutants, air quality, altitude, etc.); 
receiving, by the computer, data corresponding to user performance of a task on a user device during the occurrence of the sensory aspect event (See para[0004]-para[0005]. Individual’s physiological response behavior, performance, predetermined/preselected characteristics of the environmental inputs or other information from … tests, tasks.); 
comparing, by the computer, the sensory aspect event to a sensory profile by
correlating the sensory aspect event to the data corresponding to the user performance (See para[0006], para[0010], para[0013], para[0035], and para[0046]. Methods are provided that involve consolidating said selected ones for identifying a negative or positive impact on the individual's ability to function, preform, behave or negatively influence the individual's emotional state. Identifying types of environments or environmental conditions and classifying the identified environments, environmental conditions or environmental characteristics, amongst a plurality of classifications comprising high, medium, and low or great, good, and poor environments for either function, performance, behavior, or emotions. The selected data elements and characteristics are processed against the individual's profile to identify, design, monitor, and determine interventions that would be helpful to the individual to improve behavior, function, performance and emotional state given different and varying environmental conditions.);
determining, by the computer, from comparing the sensory aspect event to the sensory profile, whether the sensory aspect event is a negative sensory aspect event (See para[0010, para[0046], and para[0047]. Identifying types of environments or environmental conditions and classifying the identified environments, environmental conditions or environmental characteristics, amongst a plurality of classifications comprising high, medium, and low or great, good, and poor environments for either function, performance, behavior, or emotions.); and
countering and/or adjusting, by the computer, the sensory aspect event in response to determining the sensory aspect event is the negative sensory aspect (See para[0027], para[0041]-para[0042], para[0044], and para[0046]. The server or controller could also send a signal to another device to start, stop, or change such as lowering the lights in the room or turning off the radio etc. The trigger event may also trigger additional action such as using the smartphone or device to act as a controller of another device e.g., start, stop or modify the function of another device such as turn down the volume of the TV and/or radio to a safe level if that is the source or component of causing the unsafe noise level.),
wherein the countering and/or adjusting the sensory aspect event results in a change in the user performance of the task on the user device (See para[0005], para[0007], and para[0049]. Measurement of the extent of improvement resulting from the intervention is performed.).
	Mullen is silent as to the language of:
wherein the data is received from at least one user interface device of the user device; and
wherein the change is measured by data received from the at least one user interface device.
Nevertheless Henshall teaches:
(See Figure 1, Figure 7, para[0023], para[0060], and para[0145]: Reading speed. Electronic book reader. Camera data.); and
wherein the change is measured by data received from the at least one user interface device (See Fig. 10, para[0069], para[0132]: Reading speed.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Mullen wherein the data is received from at least one user interface device of the user device; and wherein the change is measured by data received from the at least one user interface device such as that of Henshall. Mullen and Henshall are analogous to the instant application, as all of the references are directed to the same field of endeavor of improving performance of a task. One of ordinary skill would have been motivated to modify Mullen, because all of the claimed elements were known in the prior art and combining measuring performance of a task on a user interface device would have yielded the predictable result of allowing a person of ordinary skill in the art to monitor how well a user was performing a task.
	
Regarding claim 2, (ORIGINAL) Mullen teaches:
The computer-implemented method as recited in claim 1,
wherein the sensory profile includes one or more sensory aspects in a range from positive sensory aspects to negative sensory aspects, wherein a plurality of positive sensory aspects promote concentration of the user on a task (See para[0008], para[0010], para[0048] and para[0050]. Good or bad environments, and trigger events. Start to display soothing images or turn on, turn off or modify other devices within range to improve the environmental conditions for function, performance and behavior such as not allowing someone to turn on the TV if the Db level is over a certain amount or to control the brightness of the lights in the room. To determine if the new environment is great, good or bad or if it would result in high, medium or low function or performance for the person.).

Regarding claim 3, (PREVIOUSLY PRESENTED) Mullen teaches:
The computer-implemented method as recited in claim 2,
wherein the sensory profile is selected from the group consisting of: a template sensory profile, a sensory profile created from specifications of the user, a template sensory profile created from a crowd-sourced program, and a combination thereof (See para[0011], and para[0019]. In some embodiments, the weighing and scoring is based on one or more of: the individual's profile information or historical responses to the given environments; the individual's self-rating; a care provider's based on observation, experience, or clinical techniques; and aggregated weights used by a population of people with similar profiles.).

Regarding claim 4, (CURRENTLY AMENDED) Mullen teaches:
The computer-implemented method as recited in claim 1,
wherein the occurrence of the sensory aspect event is affecting the user preforming a task on a user device (See Fig. 3, Abstract, para[0003] – para[0005], para[0007], para[0019], para[0025], para[0029], para[0051], para[0053] - para[0054], para[0071] – para[0072]: Measurement of environmental conditions … that are sensory inputs affecting an individual's ability to perform tasks. Environmental inputs/stimulus/characteristics … experienced by an individual or group of individuals in the past or in real-time or to be experienced. Means for monitoring a plurality of data elements representative of an environment or an action or response to the environment by the individual during the selected time period. In some embodiment, the data are generated by an actual exposure to environmental conditions of a specific individual during a selected data collection period. Another example would be to create an environment that is similar to the environment the individual will be exposed to, use the sensors to verify that the conditions are similar, and track performance or function measures. A rack-mounted computer, a desktop computer, a laptop computer, or a tablet computer. A smart phone or any other suitable portable, mobile or fixed electronic device.).

Regarding claim 5, (PREVIOUSLY PRESENTED) Mullen teaches:
The computer-implemented method as recited in claim 4,
wherein the sensory profile includes one or more default sensory aspects created by a system based on information not from the user, wherein the sensory profile includes one or more custom sensory aspects created based on input from the user (See para[0011] and para[0043]. In some embodiments, the weighing and scoring is based on one or more of: the individual's profile information or historical responses to the given environments; the individual's self-rating; a care provider's based on observation, experience, or clinical techniques; and aggregated weights used by a population of people with similar profiles.),
wherein the at least one user interface device includes one or more user interface devices selected from the group consisting of: a keyboard, a mouse, a speaker, a microphone, a touchscreen, and a digital camera (See para[0042] and para[0073]: The app uses the phone's on board microphone, light sensor, and camera to measure. A user interface include keyboards, and pointing devices, such as mice, touch pads, and digitizing tablets. Speaker.).

Regarding claim 6, (PREVIOUSLY PRESENTED) Mullen teaches:
The computer-implemented method as recited in claim 1, comprising:
after comparing the sensory aspect event to the sensory profile, updating, by the computer, the sensory profile based on the correlation of the sensory aspect event to the user performance of the task (See para[0006], para[0014], and para[0044]. Identifying whether said selected ones comprise a trigger event, and if so identified, communicating information representative of the trigger event to a central control station for storage in a trigger event file; and consolidating said environmental record file and said trigger event file in a form for determining an intervention for the time period. Each triggered event may be recorded, stored and consolidated in its own record.).

    PNG
    media_image1.png
    591
    797
    media_image1.png
    Greyscale
Figure 3

Regarding claim 7, (ORIGINAL) Mullen teaches:
The computer-implemented method of claim 6,
wherein correlating the sensory aspect event to the data comprises:
analyzing the data corresponding to user performance of the task during the occurrence of the sensory aspect event, wherein the data includes a plurality of quantitative measurements during the occurrence of the sensory aspect event ((See FIG. 3, para[0005], para[0006], para[0011], and para[0041]. Monitoring a plurality of data elements representative of an environment which an individual is experiencing or an environment an individual may experience (e.g., using sensor on a desk in an office to assess whether the person could function in that environment). Consolidating comprises calculation of an environmental impact score using a weighted average or sum of the different classifications for each measure based on a preselected weights. Environmental conditions are measured by a set of sensors 100.); and 
assigning a correlation of the sensory aspect event to the data corresponding to user performance of the task indicating a level of correspondence between the sensory aspect event and the data corresponding to user performance of the task (See para[0010] and para[0046]. Identifying types of environments or environmental conditions and classifying the identified environments, environmental conditions or environmental characteristics, amongst a plurality of classifications comprising high, medium, and low or great, good, and poor environments for either function, performance, behavior, or emotions).

Regarding claim 8, (ORIGINAL) Mullen teaches:
The computer-implemented method of claim 1,
wherein countering and/or adjusting the sensory aspect event includes at least one action selected from the group consisting of: canceling the sensory aspect event (See para[0041], ln. 18-23 :stop), minimizing the sensory aspect event (See para[0041], ln. 18-23: modify), and inputting a second sensory aspect event (See para[0048], ln. 9-11: play).

Regarding claim 9, (CURRENTLY AMENDED) Mullen teaches:
A computer program product for managing sound events utilizing a user sound profile, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (See FIG. 3, para[0005], and para[0041]. Methods are provided that involve determining an initial individual profile of baseline individual characteristics. The controller 200, sensors 100 and server 300 can send the data or other information such as messages, prompts, commands, to other devices.), the program instructions executable by a computer to cause the computer to perform a method comprising: 
identify, by the computer, an occurrence of a sound event affecting a user preforming a task on a user device (See Fig. 3, Abstract, para[0003] – para[0005], para[0007], para[0019], para[0025], para[0029], para[0051], para[0053] - para[0054], para[0071] – para[0072]: Measurement of environmental conditions … that are sensory inputs affecting an individual's ability to perform tasks. Environmental inputs/stimulus/characteristics … experienced by an individual or group of individuals in the past or in real-time or to be experienced. Means for monitoring a plurality of data elements representative of an environment or an action or response to the environment by the individual during the selected time period. In some embodiment, the data are generated by an actual exposure to environmental conditions of a specific individual during a selected data collection period. Another example would be to create an environment that is similar to the environment the individual will be exposed to, use the sensors to verify that the conditions are similar, and track performance or function measures. A rack-mounted computer, a desktop computer, a laptop computer, or a tablet computer. A smart phone or any other suitable portable, mobile or fixed electronic device.), wherein the sound event is identified by a sound event analyzing program (See para[0003] and para[0041]-para[0042]. Methods of determining environmental inputs/stimulus/characteristics. The server analyzes all the data received from the phone as well as other possible data sources and analyzes the data.); 
(See modified FIG. 3 above and para[0004]-para[0005]. Individual’s physiological response behavior, performance, predetermined/preselected characteristics of the environmental inputs or other information from … tests, tasks.);
compare, by the computer, the sound event to a sound profile by correlating the sound event to the data corresponding to the user performance of the task (See para[0006], para[0010], para[0013], para[0035], and para[0046]. Methods are provided that involve consolidating said selected ones for identifying a negative or positive impact on the individual's ability to function, preform, behave or negatively influence the individual's emotional state. Identifying types of environments or environmental conditions and classifying the identified environments, environmental conditions or environmental characteristics, amongst a plurality of classifications comprising high, medium, and low or great, good, and poor environments for either function, performance, behavior, or emotions. The selected data elements and characteristics are processed against the individual's profile to identify, design, monitor, and determine interventions that would be helpful to the individual to improve behavior, function, performance and emotional state given different and varying environmental conditions.); 
determine, by the computer, from comparing the sound event to the sound profile
whether the sound event is a negative sound event (See para[0010, para[0046], and para[0047]. Identifying types of environments or environmental conditions and classifying the identified environments, environmental conditions or environmental characteristics, amongst a plurality of classifications comprising high, medium, and low or great, good, and poor environments for either function, performance, behavior, or emotions.); and 
counter and/or adjust, by the computer, the sound event in response to determining the sound event is the negative sound event (See para[0027], para[0041]-para[0042], para[0044], and para[0046]. The server or controller could also send a signal to another device to start, stop, or change such as lowering the lights in the room or turning off the radio etc. The trigger event may also trigger additional action such as using the smartphone or device to act as a controller of another device e.g., start, stop or modify the function of another device such as turn down the volume of the TV and/or radio to a safe level if that is the source or component of causing the unsafe noise level.).
Mullen is silent as to the language of:
wherein the data is received from at least one user interface device of the user device.
Nevertheless Henshall teaches:
wherein the data is received from at least one user interface device of the user device (See Figure 1, Figure 7, para[0023], para[0060], and para[0145]: Reading speed. Electronic book reader. Camera data.); and
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Mullen wherein the data is received from at least one user interface device of the user device such as that of Henshall. Mullen and Henshall are analogous to the instant application, as all of the references are directed to the same field of endeavor of improving performance of a task. One of ordinary skill would have been motivated to modify Mullen, because all of the claimed elements were known in the prior art and combining measuring performance of a task 

Regarding claim 10, (ORIGINAL) Mullen teaches:
The computer program product as recited in claim 9, 
wherein the sound profile includes one or more sound events in a range from positive sound event to negative sound event, wherein a plurality of positive sound effects promote concentration of the user on a task (See para[0008], para[0010], para[0048] and para[0050]. Good or bad environments, and trigger events. Start to display soothing images or turn on, turn off or modify other devices within range to improve the environmental conditions for function, performance and behavior such as not allowing someone to turn on the TV if the Db level is over a certain amount or to control the brightness of the lights in the room. To determine if the new environment is great, good or bad or if it would result in high, medium or low function or performance for the person.).

Regarding claim 11, (ORIGINAL) Mullen teaches:
The computer program product as recited in claim 9, 
wherein the sound profile is at least one selected from the group consisting of: a template sound profile, a sound profile created from specifications of the user, a template sound profile created from a crowd-sourced program, and a combination thereof (See para[0011], and para[0019]. In some embodiments, the weighing and scoring is based on one or more of: the individual's profile information or historical responses to the given environments; the individual's self-rating; a care provider's based on observation, experience, or clinical techniques; and aggregated weights used by a population of people with similar profiles.).
 
Regarding claim 12, (ORIGINAL) Mullen teaches:
The computer program product as recited in claim 11, 
wherein the sound profile includes one or more default sound events created by a system based on information not from the user, wherein the sound profile includes one or more custom sound events created based on input from the user (See para[0005], para[0011] and para[0043]. In some embodiments, the weighing and scoring is based on one or more of: the individual's profile information or historical responses to the given environments; the individual's self-rating; a care provider's based on observation, experience, or clinical techniques; and aggregated weights used by a population of people with similar profiles.).

Regarding claim 13, (ORIGINAL) Mullen teaches: 
The computer program product of as recited in claim 12, 
wherein one or more default sound events of the sound profile are received remotely from a social server (See para[0041]. The server 300 collects, aggregates, stores, analyzes, communicates and transfers data and information. The server may receive information from many different types of sensors 300, and many different types of data, including but not limited to physiological data, profile 400, or other data that is stored in other databases).

Regarding claim 15, (PREVIOUSLY PRESENTED) Mullen teaches:

comprising computer program instructions executable by the computer to cause the computer to: 
receive data, by the computer, corresponding to user performance of a task on a
device during the occurrence of the sound event (See modified FIG. 3 above and para[0004]-para[0005]. Individual’s physiological response behavior, performance, predetermined/preselected characteristics of the environmental inputs or other information from … tests, tasks.); 
correlate, by the computer, the sound event to the data corresponding to the user performance of the task (See para[0006], para[0010], para[0013], para[0035], and para[0046]. Methods are provided that involve consolidating said selected ones for identifying a negative or positive impact on the individual's ability to function, preform, behave or negatively influence the individual's emotional state. Identifying types of environments or environmental conditions and classifying the identified environments, environmental conditions or environmental characteristics, amongst a plurality of classifications comprising high, medium, and low or great, good, and poor environments for either function, performance, behavior, or emotions. The selected data elements and characteristics are processed against the individual's profile to identify, design, monitor, and determine interventions that would be helpful to the individual to improve behavior, function, performance and emotional state given different and varying environmental conditions.); and 
after the correlating, update, by the computer, the sound profile based on the correlation of the sound event to the user performance of the task (See para[0006], para[0014], and para[0044]. Identifying whether said selected ones comprise a trigger event, and if so identified, communicating information representative of the trigger event to a central control station for storage in a trigger event file; and consolidating said environmental record file and said trigger event file in a form for determining an intervention for the time period. Each triggered event may be recorded, stored and consolidated in its own record.).

Regarding claim 16, (PREVIOUSLY PRESENTED) Mullen teaches:
The computer program product as recited in claim 15, 
the correlation of the sound input data comprising: 
analyze, by the computer, the data corresponding to user performance of the task during the occurrence of the sound event, wherein the data includes at least one quantitative measurement during the occurrence of the sound event (See FIG. 3, para[0005], para[0006], para[0011], and para[0041]. Monitoring a plurality of data elements representative of an environment which an individual is experiencing or an environment an individual may experience (e.g., using sensor on a desk in an office to assess whether the person could function in that environment). Consolidating comprises calculation of an environmental impact score using a weighted average or sum of the different classifications for each measure based on a preselected weights. Environmental conditions are measured by a set of sensors 100.); and 
assign, by the computer, a correlation of the sound event to the data corresponding to user performance of the task indicating a level of correspondence between the sound event and the data corresponding to user performance of the task (See para[0010] and para[0046]. Identifying types of environments or environmental conditions and classifying the identified environments, environmental conditions or environmental characteristics, amongst a plurality of classifications comprising high, medium, and low or great, good, and poor environments for either function, performance, behavior, or emotions).

Regarding claim 17, (ORIGINAL) Mullen teaches:
The computer program product as recited in claim 16, 
wherein analysis of the data of the sound event includes using at least one computer-implemented analysis program (See para[0011]. scores can be adjusted and modified over time or in real-time by the individual, care provider, or based on a mathematical algorithm such as the use of machine learning techniques, or system identification techniques.).

Regarding claim 18, (PREVIOUSLY PRESENTED) Mullen teaches:
The computer program product as recited in claim 16, 
wherein the at least one quantitative measurement includes at least one quantitative measurement of task efficiency by the user during the occurrence of the sound event (See para[0004], para[0007], para[0019], para[0029], para[0039] and para[0051]. Functional and performance outcomes (e.g., more productive at work, observer reports from friends, family, colleagues or care providers). Further aspects of the invention provide methods and systems for the industrial market to provide monitoring for employees. Another example would be to create an environment that is similar to the environment the individual will be exposed to, use the sensors to verify that the conditions are similar, and track performance or function measures, or the need for intervention in that environment.).

Regarding claim 19, (ORIGINAL) Mullen teaches:
The computer program product as recited in claim 16, 
wherein the data includes a time schedule of the task performed by the user (See para[0065]. Data collection within a certain period of time, e.g., 8 am-6 pm, or data collection while present at a certain location or after leaving a location or when between locations.

Regarding claim 20, (PREVIOUSLY PRESENTED) Mullen teaches:
The computer program product of claim 9, 
wherein counter and/or adjust the sound event includes at least one action selected from the group consisting of: cancel the sound event, minimize the sound event, input a second sound event, and a combination thereof (See para[0041], para[0048]. The controller 200, sensors 100 and server 300 can send the data or other information such as messages, prompts, commands, to other devices such as, for example, a phone, tablet, computer, TV, to share the data, report the data, provide a warning or alert, to provide an intervention, suggest an intervention or start, stop or modify the functions of the device. Based on the data the smartphone and other device (e.g., mobile device) can be used and controlled via an app or remotely over a wireless network to provide intervention such as to play a specific type of music on the smartphone phone or start to display soothing images or turn on, turn off or modify other devices within range to improve the environmental conditions for function, performance and behavior such as not allowing someone to turn on the TV if the Db level is over a certain amount or to control the brightness of the lights in the room or to activate a wearable technology that can stimulate the sensory system.).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullen (U.S. Publication No. 20160019813) in view of Henshall (US Publication No. 2013/0297599) as applied to claim 13 above, and further in view of Christian (US Publication No. 2015/0221321).

Regarding claim 14, (ORIGINAL) Mullen is silent as to the language of:
The computer program product as recited in claim 13, 
wherein the social server is a crowd-sourced data program.
Nevertheless Christian teaches:
wherein the social server is a crowd-sourced data program (See para[0161]: crowd-sourced sound identification.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Mullen wherein the social server is a crowd-sourced data program such as that of Christian. Mullen and Christian are analogous to the instant application, because all of the references are directed to the same problem of identifying environmental factors. Christian teaches, “Process efficiency is improved with each sound identification event to fit a user's needs and by learning from a user” (See para[0161]). One of ordinary skill would have been motivated to modify Mullen, because crowd-sourced data would help to identify sound more efficiently, as recognized by Christian.

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.
Applicant argues that: The rejection blatantly avoids the singular term "an occurrence of a sensory aspect event" of claim 1, and alleges the limitation is met with Mullen's collection of a myriad of environmental data surrounding the subject.
Applicant’s arguments with respect to the rejection of the independent claims 1 and 9 under 35 USC 103 have been fully considered but are not persuasive, because the cited reference Mullen teaches both plural and singular environmental characteristics. Mullen teaches, “In one example, an analysis may show from sound data and physiology data between, for example, 8-9 am and 3-4 pm, that the individual was exposed to the most noise and had the highest heart rate with the highest levels between 8:45-9 am and 3-3:15 pm” (See para[0045]). This is an explicit recitation of a single environmental characteristic “sound” relative to a single non-environmental measurement “heart rate”. Mullen gives a plurality of possible environmental conditions that are sensory inputs affecting an individual’s ability to perform tasks (See Abstract)
Applicant argues that: Mullen's collection of data refers to environmental characteristics collected surrounding the individual, and Mullen does not disclose receiving data of the individual's performance. To be clear, Mullen's disclosure describes receiving data corresponding to the environment surrounding the individual. Thus, Applicant respectfully submits that Mullen does not teach or suggest the limitation of claim 1.
Applicant’s arguments with respect to the rejection of the independent claims 1 and 9 under 35 USC 103 have been fully considered but are not persuasive, because the cited reference Mullen teaches receiving data of an individual’s performance. Mullen teaches, “Aspects provided herein allow one to monitor physiology and behavior through a combination of sensors. One may monitor parameters such as heart rate, activity levels (accelerometer-fitbit), pulse, blood pressure” (See para[0037]). Further Mullen teaches, “In addition, to environmental sensors an individual may also wear a heart rate monitor and galvanic skin response sensors, thus combining both environmental and physiological measures” (See para[0045]). Further, Fig. 3 of Mullen lists various types of sensors such as environmental sensors, physiological sensors, and non-physiological sensors. Thus, Mullen teaches sensors other than the environmental sensors. Further, the data received from the non-environmental sensors is indicative of an individual’s ability to function and perform tasks, “performance measured by motion (accelerometer)” (See para[0007]).  Other measures of performance are also taught by Mullen such as, “the user is prompted to take … tests to add to profile” (See para[0054]). Thus, Mullen teaches “receiving data of the individual's performance” 
Applicant argues that: Applicant respectfully submits that not only do neither of these alleged references to Mullen's data teach or suggest the data as required in claim 1, but also the rejection improperly identifies two different types of data in Mullen to allege the data as recited in claim 1.
Applicant’s arguments with respect to the rejection of the independent claims 1 and 9 under 35 USC 103 have been fully considered but are not persuasive. As discussed further above under section (b), Mullen discloses both environmental and non-environmental data that is indicative of an individual’s performance. Thus, Mullen meets the limitations “sensory aspect event” and “data corresponding to user performance of a task”. 
Applicant argues that: the rejection alleges Mullen's data refers to "identifying types of environments or environmental conditions or environmental characteristics amongst a plurality of classifications....” ibid. Applicant respectfully submits that not only do neither of these alleged references to Mullen's data teach or suggest the data as required in claim 1, but also the rejection improperly identifies two different types of data in Mullen to allege the data as recited in claim 1.
Applicant’s arguments with respect to the rejection of the independent claims 1 and 9 under 35 USC 103 have been fully considered but are not persuasive. The citation (See para[0010]). The citation was not made in reference to the alleged limitation of “receiving, by the computer, data corresponding to user performance of a task on a device during the occurrence of the sensory aspect event”. Because, under a broadest reasonable interpretation of the claims, Mullen meets the alleged limitations of claims 1 and 9 the 35 USC 103 rejection of claims 1 and 9 is maintained.
Applicant argues that: since Mullen's data does not include activity of the subject at the time of sensory aspect event.
Applicant’s arguments with respect to the rejection of the independent claims 1 and 9 under 35 USC 103 have been fully considered but are not persuasive, because the cited reference Mullen teaches “activity of the subject at the time of sensory aspect event”. Mullen teaches, “In some embodiment, the data are generated by an actual exposure to environmental conditions of a specific individual during a selected data collection period” (See para[0025]). Mullen further teaches, “means for monitoring a plurality of data elements representative of an environment or an action or response to the environment by the individual during the selected time period” (See para[0019]). A person of ordinary skill in the art when reading the above citations of Mullen would understand that Mullen teaches “activity of the subject at the time of sensory aspect 
Applicant argues that: Applicant respectfully submits that the rejection fails to demonstrate prima facie obviousness of the rejected claims because the allegations fail to provide the requisite rational underpinning necessary to support the notion that a skilled artisan would be motivated to combine and/or modify the art of record as proposed.
Applicant’s arguments with respect to the rejection of the independent claims 1 and 9 under 35 USC 103 have been fully considered but are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc.
Applicant argues that: Applicant respectfully submits that Mullen discloses methods to monitor, record and/or communicate data representative of the environment being experienced by an individual at any given moment, see Mullen at [0004]. The environment surrounding Mullen's subject is monitored, collected, and related to the subject for its effect on the subject's general well-being (e.g., physiological response behavior, performance, scales, tests, tasks, profiles, physical and mental health, etc., ibid. Thus, Mullen does not disclose identifying a sound event affecting a user performing a task on a user device, as recited in amended claim 9.
Applicant’s arguments with respect to the rejection of the independent claims 1 and 9 under 35 USC 103 have been fully considered but are not persuasive. As discussed further above under section (b) Mullen discloses both environmental conditions and non-environmental performance data. As discussed further above under section (e) Mullen discloses that “the data are generated by an actual exposure to environmental conditions of a specific individual during a selected data collection period” (See para[0025]). Further, the environmental conditions of Mullen are explicitly stated as “affecting an individual's ability to perform tasks and behave in a desired way” (See Abstract). Because, under a broadest reasonable interpretation of the claims, Mullen meets the alleged limitations of claims 1 and 9 the 35 USC 103 rejection of claims 1 and 9 is maintained.
Applicant argues that: Thus, Henshall does not teach or suggest the amended limitation of claim 9 and does not remedy the deficiency of the rejection. Applicant respectfully requests reconsideration and allowance of amended claim 9.

Applicant argues that: Claim 14 depends from amended claim 9, and therefore the rejection suffers from the same deficiencies as set forth above with respect to amended claim 9.
Applicant’s arguments with respect to the rejection of claim 14 under 35 USC 103 have been fully considered but are not persuasive, because the 35 USC 103 rejection of independent claims 1 and 9 has been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863